J-E01006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
               v.                            :
                                             :
                                             :
 FREDERICK W. KARASH                         :
                                             :
                      Appellant              :   No. 1440 WDA 2016

           Appeal from the Judgment of Sentence September 9, 2016
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-SA-0000091-2016


BEFORE: BENDER, P.J.E., PANELLA, J., SHOGAN, J., LAZARUS, J., OLSON,
        J., STABILE, J., DUBOW, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY OLSON, J.:                                   FILED MAY 30, 2018

     Appellant, Frederick W. Karash, appeals from the judgment of sentence

entered on September 9, 2016. After careful consideration, we conclude that

the record is inadequate to decide the important constitutional question

presented in this case.      Accordingly, we vacate Appellant’s judgment of

sentence    and     remand   for   further   proceedings   consistent   with   this

memorandum.

     The factual background of this case is as follows. On May 23, 2016,

Waterways Conservation Officer (WCO) James Smolko observed people

fishing from Appellant’s boat while on patrol on Lake Erie. After confirming

the individuals’ compliance with fishing license requirements, WCO Smolko

conducted a safety inspection of Appellant’s boat. WCO Smolko determined

that there were an insufficient number of personal flotation devices aboard
J-E01006-18


the vessel. He cited Appellant for violating 30 Pa.C.S.A. § 5123(a)(5). WCO

Smolko provided an additional personal flotation device and permitted

Appellant to continue boating.

      The procedural history of this case is as follows. On June 23, 2016, a

magisterial district judge found Appellant guilty of the charged offense.

Appellant filed a timely notice of appeal to the Court of Common Pleas of Erie

County.   Prior to the trial de novo, Appellant filed a suppression motion

arguing that the stop constituted an unreasonable search and seizure under

the federal and state constitutions.

      The trial court conducted a combined suppression hearing and trial de

novo on September 9, 2016. The trial court denied Appellant’s suppression

motion, found him guilty, and sentenced him to a $75.00 fine.       Appellant

timely filed a notice of appeal to this Court.   A divided three-judge panel

reversed Appellant’s conviction and found that the stop violated Appellant’s

constitutional right to be free from unreasonable searches and seizures.

Thereafter, this Court granted the Commonwealth’s reargument petition and

vacated the three-judge panel’s decision. Appellant, who previously appeared

pro se, was represented by counsel for our en banc proceedings. Moreover,

amici curiae filed briefs in support of the Commonwealth and participated in

oral argument.

      Appellant presents two issues for our review:

      1. Were Appellant’s Fourth Amendment and Article I, Section 8
         rights violated when, in the absence of [a] warrant, reasonable

                                       -2-
J-E01006-18


          suspicion[,] or probable cause, agents of the state seized his
          boat while on a Pennsylvania waterway and detained him for
          approximately one hour while performing a search?

      2. In light of available less intrusive invasions of privacy, does the
         Commonwealth’s interest in boater safety so outweigh
         Appellant’s federal and state constitutional rights that it may
         seize and search any boat on Pennsylvania waterways, even in
         the absence of reasonable suspicion or probable cause to
         believe a violation has been committed, for purposes of
         conducting safety inspections?

Appellant’s Substitute Brief at 4 (complete capitalization removed).

      Both of Appellant’s issues challenge the denial of his suppression

motion.     We review the denial of a suppression motion for an abuse of

discretion and our scope of review consists of “the evidence of the

Commonwealth and so much of the evidence for the defense as remains

uncontradicted when read in the context of the record as a whole.”

Commonwealth v. Cole, 167 A.3d 49, 58 (Pa. Super. 2017) (citation

omitted).

      Appellant, the Commonwealth, and amici curiae all present arguments

that heavily depend on facts that are not of record in this case. Appellant

contends that WCO Smolko was on his boat for over an hour when conducting

the safety inspection.   See, e.g., Appellant’s Substitute Brief at 15.        The

Commonwealth, on the other hand, avers that WCO Smolko’s safety

inspection “was neither random nor objectively or subjectively intrusive.”

Commonwealth’s Substitute Brief at 6.         The Pennsylvania Fish and Boat

Commission argues that Officer Smolko never stepped foot on Appellant’s


                                      -3-
J-E01006-18


boat. See Pennsylvania Fish and Boat Commission at 6-7. The Pennsylvania

Game Commission avers that the “safety inspection of Appellant’s boat was

neither random nor objectively or subjectively intrusive.” Pennsylvania Game

Commission Brief at 4. In other words, Appellant, the Commonwealth, and

amici all approach this case by advancing inferences drawn from an

undeveloped set of beliefs regarding the facts surrounding the stop of

Appellant’s boat.

      The record, however, does not support the factual averments made by

the parties or amici. The record is devoid of any information regarding how

WCO Smolko conducted the stop or how he performed the safety inspection.

Moreover, there is no evidence relating to when WCOs such as WCO Smolko

conduct safety inspections and any safeguards employed to avoid arbitrary

enforcement of boating safety regulations. We decline to reach the important

constitutional question presented in this case given the sparse record we have

been presented.     Accordingly, we vacate Appellant’s judgment of sentence

and remand for a new suppression hearing (and a new trial de novo if the trial

court denies the suppression motion).      The trial court shall issue detailed

findings of fact and conclusions of law at the conclusion of the new suppression




                                     -4-
J-E01006-18


hearing so that, if either party appeals, the appellate court1 may properly

review the constitutionality of the stop.

       Judgment of sentence vacated.             Case remanded.       Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/2018




____________________________________________


1 Jurisdiction over this appeal properly lies with the Commonwealth Court.
See 42 Pa.C.S. § 762(a)(2)(i) (“[T]he Commonwealth Court shall have
exclusive jurisdiction of appeals from final orders of the courts of common
pleas . . . [for] . . . [a]ll criminal actions or proceedings for the violation of
any . . . [r]ule, regulation or order of any Commonwealth agency[.]”).
However, this Court has the authority to assume jurisdiction over this appeal
pursuant to Pennsylvania Rule of Appellate Procedure 741(a). We caution the
parties, however, that we may transfer any future appeal in this case to the
Commonwealth Court.

                                           -5-